Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II. Election was made without traverse in the reply filed on 5/5/2022.
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 5/5/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the actual value" in the last paragraph of the instant claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 contains the phrase: “a control unit, configured to adopt a dual-model control method and comprise a process parameter control model and an energy balance model, the process parameter control model adopts a neural network algorithm and is established by using the production parameters and the process parameters as modeling factors, wherein a moisture discharge opening of the thin plate drier as an output value, and other factors as input factors; the energy balance model adopts a principle of heat conservation and is established by calculating a heat input and a heat output in a production process and constructing a heat identical equation; the control unit calculates a moisture discharge opening value in real time according to the dual-model, and controls the production parameters of the system based on an average value of the dual-model for the moisture discharge opening if a deviation of a predicated value and the actual value calculated by the dual-model for the moisture discharge opening is less than or equal to 2%; and generates an early warning signal if the deviation of predicated value and the actual value is more than 2%; an early warning unit, configured to connected with the control unit and send out an alarm information based on the early warning signal”.  It’s not clear if the actual value is a measured value or another value produced by the dual-model.  Furthermore, is the deviation between a predicated value and a measured value or between 2 calculated values from the dual model?.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN102871214A).
Regarding claim 1, Liu discloses an intelligent control system of thin plate drier for cut tobacco, comprising a factor searching and screening unit, configured to search and screen influence factors of the thin plate drier including process parameters, production parameters and environment parameters; a control unit, configured to adopt a dual-model control method and comprise a process parameter control model and an energy balance model, the process parameter control model adopts a neural network algorithm and is established by using the production parameters and the process parameters as modeling factors, wherein a moisture discharge opening of the thin plate drier as an output value, and other factors as input factors; the energy balance model adopts a principle of heat conservation and is established by calculating a heat input and a heat output in a production process and constructing a heat identical equation; the control unit calculates a moisture discharge opening value in real time according to the dual-model, and controls the production parameters of the system based on an average value of the dual-model for the moisture discharge opening if a deviation of a predicated value and the actual value calculated by the dual-model for the moisture discharge opening is 0.5% at stable state (page 2) (corresponding to the claimed less than or equal to 2%).  Liu does not expressly disclose generating an early warning signal base on a deviation value.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the control unit to send out an alarm information based on an early warning signal base on a deviation value if desired. 
Regarding claim 2, Liu discloses {RSMK-21002-U SPT/01536294v112the control unit also comprises RBF-ARX model structure (pages 2-3) corresponding to a material conservation model, the material conservation model is established by constructing an identical equation of material input and output, the identical equation of material input and output is as follows: material input + a process material input = material output + a process material loss; wherein, the process material input includes HT steam; the process material loss includes moisture dissipation under humidity difference and moisture dissipation under high temperature baking.  
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the deviation of an actual output value and a theoretical calculated value is more than 5%, an early warning signal is generated.  
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the early warning signal is associated with a production controller, and production can be directly stopped through the production controller to wait for maintenance.  
Regarding claim 5, Liu discloses the intelligent integrated optimization control operation of the process is through the modular embedded controller system using embedded PC technology; therefore it would have been obvious that the intelligent control system also includes a debugging unit, the debugging unit is connected to a current production and operation system WinCC for system debugging.  
Regarding claim 6, Liu suggests the production parameters include outlet moisture of the thin plate drier, inlet moisture of the thin plate drier and drum temperature of the thin plate drier; the process parameters include steam membrane valve opening of the thin plate drier, hot air temperature of the thin plate drier, moisture discharge opening {RSMK-21002-U SPT/01536294v113of the thin plate drier, underground fan frequency of the thin plate drier, HT steam and plate platform temperature.  
Regarding claim 7, Liu discloses the environment parameters include air/ambient temperature (which can be used to derive the claimed ambient humidity).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the conservation of heat (energy) wherein, the energy balance model adopts the principle of heat conservation, and is established by calculating the heat input and the heat output in the production process and constructing the heat identical equation, the heat identical equation is as follows: material temperature at feeding end + a process heat input = material temperature at discharging end + a process heat output; wherein, the process heat input includes heat input of the HT steam and heat input of the plate platform; the process heat output includes environmental heat loss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/            Examiner, Art Unit 1747